RECE|VED

NUV 29 2018 UNITED sTATEs DIsTRIoT ooURT
ToNvMFC¢§S|§| WESTERN DISTRICT OF LOUISIANA
wEslum.E'a‘<ANnm/\, LOulSIANA ALEXANDRIA DIVISION
JAVIER SANCHEZ'PEREZ, CIVIL ACTION NO. 1518'CV'919'P
Petitioner
VERSUS JUDGE DRELL
CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ'MONTES
Respondent

 

J U D G M E N T
For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;
IT IS ORDERED that the § 2241 petition is DISMISSED Without prejudice for
lack of jurisdiction.

h
THUS DONE AND SIGNED at AleXandria, Louisiana, this 219 day of

/l/¢Q“”W%f§’ , 018.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

